Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29th, 2021 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on October 3rd, 2018. It is noted, however, that applicant has not filed a certified copy of the IN201841037300 application as required by 37 CFR 1.55.

DETAILED ACTION
This is a response to an amendment filed December 29th, 2021. By the amendment claims 1-2, 4-7 and 9-10 are pending with claims 1 and 6 being amended and claims 3 and 8 being canceled. The applicant’s amendments have overcome the 35 U.S.C 112 issues as presented in the previous Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


To –received from a control panel—

Claim 6, L26-27 is changed from “received from the said control panel.”
To –received from a control panel-- 

Allowable Subject Matter
Claims 1-2, 4-7 and 9-10 are allowable.

Independent claims 1 and 6 are allowable for disclosing “a first and second camera box with plurality of cameras along with illuminating sources, arranged below the said orientation flaps by maintaining the distance between the two camera boxes relatively larger than the distance between the said orientation flaps.”  The closest prior art of Grosz discloses an object sorting system for sorting objects having different characteristics (Col. 1, L9-14) comprising: a feeder (hopper 10) for feeding a mixture of large objects, desired objects and defective objects, said feeder uniformly feeds the mixture into the system (Col. 2, L47-56); a roller pair (24, 25) assembly configured to receive said mixture from the said feeder, the said roller pair assembly comprising: two rollers placed parallel to each other and inclined in the range of 0 to 15 degrees (Col. 3, L20-23) and thrusting upwards (Col. 3, L24-25) with the purpose of guiding and providing a particular orientation to the said desired and defective objects received from the said feeder (Col. 3, L55-58) through a gap between said rollers (Fig 6; Col. 3, L36-33); a first and second camera box (housing 40) with plurality of cameras (photocells 41, 42) along with illuminating sources (lamps 43,44). Grosz does not disclose a pair of orientation flaps, however Paul discloses a pair of orientation flaps (16). Although there is motivation to combine the orientation flaps disclosed by Paul with the device disclosed by Grosz, there is no teaching or suggestion of the configuration recited in the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3653  

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653